Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 24, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  155349                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 155349
                                                                    COA: 335702
                                                                    Antrim CC: 16-004775-FC
  RANDY ALLAN HIATT,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 24, 2017
           d0321
                                                                               Clerk